Citation Nr: 1214239	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected status post C5-7 cervical fusion.

3.  Entitlement to a disability rating in excess of 20 percent for status post C5-7 cervical fusion.

4.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain prior to July 5, 2011.

5.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain since July 5, 2011.

6.  Entitlement to a disability rating in excess of 10 percent for left shoulder tendonitis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from August 1986 to November 1986 and August 2002 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  The evidence was a February 2010 letter from the Social Security Administration (SSA) noting that he became disabled on January 15, 2007, and is entitled to disability benefits beginning July 2007.  The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit the SSA records and private medical records.  However, no records have been received.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as is recounted in the hearing transcript, the Veteran raised a TDIU claim.  Although the RO has yet to adjudicate the claim, the claim for a TDIU, as a component of his claims for higher ratings on appeal, is before the Board.

The issues of entitlement to a disability rating in excess of 20 percent for status post C5-7 cervical fusion, a disability rating in excess of 10 percent for lumbosacral strain prior to July 5, 2011, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headaches were caused or aggravated by his service-connected cervical spine disability.

2.  On the record during the December 1, 2011, Board hearing, the Veteran requested that his appeal involving the claims for service connection for high cholesterol, a disability rating in excess of 40 percent for lumbosacral strain since July 5, 2011, and a disability rating in excess of 10 percent for left shoulder tendonitis be withdrawn.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for headaches, as secondary to the service-connected cervical spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran with respect to the claims for service connection for high cholesterol, a disability rating in excess of 40 percent for lumbosacral strain since July 5, 2011, and a disability rating in excess of 10 percent for left shoulder tendonitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination with respect to the claim for service connection for headaches, no further discussion of VCAA compliance is needed at this time.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Veteran contends that he developed headaches due to his service-connected cervical spine disability.

The Veteran's service treatment records indicate that he developed headaches secondary to his cervical spine disability.  A July 2004 record shows complaints of headaches accompanied by shoulder and low back pain.  His history of neck surgery was noted and he was advised not to wear his Kevlar helmet for long periods and to alternate between his Kevlar helmet and soft cap.  In a subsequent July 2004 sworn statement, the Veteran stated that during annual training he started getting a headache, shoulder pain, and back pain after wearing his Kevlar helmet for about 30 minutes; and went to sick call and was told to take Motrin and to alternate wearing his Kevlar helmet and a soft cap.  A subsequent report confirms that he was on active duty for training and adds that he has had neck surgery and the wearing of Kevlar aggravated his neck.  A December 2005 record reflects that he began having severe occipital headaches secondary to neck pain in August 2003.  Lastly, a January 2006 report of medical history reflects a history of headaches since September 2003.

Post service, VA and private medical records continue to show complaints of headaches.  However, a diagnosis of a headache disability has not been made.

During his Board hearing, the Veteran expressed his belief that his headaches are due to his service-connected cervical spine disability because he did not have any headaches until he developed his neck disability.  He added that the headaches began two to three years ago.

Given the above, the record indicates that the Veteran developed headaches in service that were attributed to his cervical spine disability.  The Veteran has not been afforded a VA examination to determine whether he has a headache disability and, if so, whether it had its onset in or is etiologically related to service or related to his service-connected cervical spine disability.  However, the Board notes that a headache is something that is readily observable by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, presence of current disability has been established.  As for a nexus, the service treatment records attributed his headaches to his neck disability.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his current headaches were caused or aggravated by his service-connected cervical spine disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for headaches, as secondary to the service-connected cervical spine disability, is warranted.  

[In the alternative, the Board observes that service connection may be warranted based on chronicity, as the service treatment records indicate the onset of chronic headaches, and these likely same headaches manifested after discharge from service and have not been attributed to any intercurrent cause.  Regardless, the grant of service connection appears in order in this case.]

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On the record during the December 1, 2011, Board hearing, the Veteran requested withdrawal of the appeal with respect to the claims for service connection for high cholesterol, a disability rating in excess of 40 percent for lumbosacral strain since July 5, 2011, and a disability rating in excess of 10 percent for left shoulder tendonitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they must be dismissed.


ORDER

Service connection for headaches, as secondary to the service-connected cervical spine disability, is granted.

The appeal with respect to the claims for service connection for high cholesterol, a disability rating in excess of 40 percent for lumbosacral strain since July 5, 2011, and a disability rating in excess of 10 percent for left shoulder tendonitis is dismissed.


REMAND

As noted in the introduction, a February 2010 letter from the SSA reflects that the Veteran became disabled in January 2007.  During his Board hearing, the Veteran indicated that he was awarded SSA benefits based on his service-connected neck and low back disorders.  Although the Veteran was supposed to submit his SSA records to the Board, he has not done so.  However, as they appear to be relevant to the remaining issues on appeal, the Board finds that VA's duty to assist requires that the RO attempt to obtain them on his behalf.

With respect to the Veteran's status post C5-7 cervical fusion, the record is unclear as to whether it results in neurologic manifestations.  A January 2007 VA treatment note reflects complaints of neck pain radiating to the right shoulder.  During a May 2007 VA examination, the Veteran complained of tingling and numbness in the arms and hands, and examination revealed slightly decreased strength in the right hand.  However, the Veteran's right shoulder disorder was noted and no diagnosis of cervical radiculopathy was made.  A July 2011 VA examination report reflects hypoesthesia of the left upper extremity, which the examiner noted was not in a dermatome distribution.  During his Board hearing, the Veteran testified that his neck pain radiates into the left hand and he has numbness in the left arm and hand, and that he has not undergone an EMG to determine the cause of these symptoms.  Given the above, the RO should afford him a VA examination to determine whether he has any neurological manifestations from his status post C5-7 cervical fusion.

With respect to the lumbosacral strain, the record reflects that there are outstanding pertinent medical records from the Montgomery VA Medical Center (VAMC).  In this regard, there is an incomplete EMG/NCV note dated May 23, 2008, that would shed some light as to whether the Veteran's lumbosacral strain manifested in any neurological symptoms prior to July 5, 2011.  The Board notes that records from the Montgomery VAMC from May 2005 to September 2008 have been associated with the claims file; however, the above note is not among them.  Thus, the RO should attempt to obtain it.

With respect to the TDIU, the Veteran contends that he is unable to secure or follow any substantially gainful occupation due to all of his service-connected disabilities.  As was noted in the introduction section of this decision, the Board has jurisdiction over this issue as part and parcel of the increased rating claims on appeal.  The Board has determined In this regard, service connection is in effect for lumbosacral strain (rated as 40 percent), major depressive disorder with mood disorder (rated as 30 percent), status post C5-7 cervical fusion (rated as 20 percent), tendonitis of the left shoulder status post arthroscopy (rated as 10 percent), tinnitus (rated as 10 percent), and right heel spur (rated as 0 percent).  The record does not contain a competent medical opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Thus, the RO should obtain an opinion on the matter.  The RO should then adjudicate the claim in the first instance after providing necessary notice.

Lastly, the Board notes that the Veteran receives treatment from the Montgomery and Tuskegee VA Medical Centers (VAMCs).  The record, including the Veteran's electronic Virtual VA records, contains treatment notes dated through January 2012.  The RO should obtain updated treatment notes.  Further, as electronic records were added since the issuance of the August 2011 supplemental statement of the case (SSOC), the RO shoulder consider them on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter on the issue of entitlement to a TDIU.

2.  Request from the SSA copies of records associated with the Veteran's disability claim, including all disability determination(s) and medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  Obtain all outstanding records of treatment for the disabilities on appeal from the Montgomery and Tuskegee VAMCs since January 2012.

Also obtain the complete EMG/NCV note of May 23, 2008, from the Montgomery VAMC.  

4.  Thereafter, schedule the Veteran for a VA peripheral nerves examination to determine whether his status post C5-7 cervical fusion results in neurologic manifestations.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

If there is evidence of any objective neurological abnormality associated with the service-connected status post C5-7 cervical fusion, such as radiculopathy affecting the upper extremities, the examiner should identify this abnormality and comment on its severity as mild, moderate, or severe.

The examiner should also include a statement as to the effect of the Veteran's disabilities on his occupational functioning and daily activities. 

The examiner should then review the claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in concert, render him unable to secure or follow a substantially gainful occupation.  The examiner is advised that service connection is in effect for lumbosacral strain, major depressive disorder with mood disorder, status post C5-7 cervical fusion, tendonitis of the left shoulder status post arthroscopy, tinnitus, and right heel spur.  If the examiner determines that further examination is needed on any of these disabilities, then the examination(s) should be arranged.  

The rationale for any opinions and all clinical findings should be given in detail.  

5.  After completing the above, readjudicate the claims for a disability rating in excess of 20 percent for status post C5-7 cervical fusion and a disability rating in excess of 10 percent for lumbosacral strain prior to July 5, 2011, to include consideration of the claim for a TDIU.  This review should include consideration of all additional evidence added to the claims file, including the Veteran's electronic Virtual VA records, since the issuance of the August 2011 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


